Citation Nr: 1811586	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Rating Resource Center in Augusta, Maine that denied service connection for bilateral hearing loss.  At all times, jurisdiction of this claim remained with the Baltimore, Maryland regional office.

This appeal has previously been before the Board, most recently in February 2014, when it was remanded to obtain private medical records and an adequate VA examination opinion.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss was diagnosed within a year of his military service, was caused by his service, or is otherwise etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran was scheduled for a November 2013 Board hearing, but he failed to appear and his hearing request was found to have been withdrawn by the Board in February 2014.  
 
The Veteran was afforded two VA examinations in connection with his claim.  The Board found the December 2009 VA examination inadequate for failing to render an opinion based on the correct legal standard.  A new VA examination was obtained in March 2016.  Upon review of the evidence, the Board finds that the examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The March 2016 VA examination opinion is based on the correct legal standard and provides adequate information for the Board to make a determination.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the March 2016 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran filed a claim for service connection for bilateral hearing loss in July 2009, asserting that his hearing loss is directly related to the noise exposure he experienced during his military service.  Written correspondence from the Veteran indicates he had problems with hearing, most noticeable as early as the late 1990s, with continuing worsening by early 2001.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like sensorineural hearing loss, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Initially, the Board notes that the Veteran is currently diagnosed with bilateral sensorineural hearing loss, which is sufficient to establish a current disability.  Additionally, the Veteran's military specialty was jet engine mechanic, which the Veteran reports exposed him to hazardous noise regularly as a "run up and trim specialist."  The Board acknowledges that the Veteran experienced noise exposure sufficient to establish an in-service incurrence.  As such, the remaining determination is whether a medical nexus exists between the Veteran's current hearing loss and his in-service noise exposure. 

The Veteran's entrance and separation examinations indicate normal hearing.  The Veteran's service medical records indicate a 1959 incident of otitis media in the left ear, but no complaints of hearing related problems.  VA treatment records indicate the Veteran required hearing aids in August 2009.  

A March 2016 VA audiological examination is of record.  The audiologist opined that the Veteran's hearing loss was less likely than not cause by or a result of an event in military service.  As rationale for this opinion, the audiologist noted a medical study that indicated there is no evidence, based on current understanding of cochlear physiology, for the existence of delayed-onset hearing loss due to noise exposure.  The examiner went on to note that the Veteran's separation audiogram showed hearing within normal limits at all tested frequencies.  

The Board finds the audiologist opinion highly probative and affords it great weight.  The audiologist opinion was based on medical research as well as review and consideration of the Veteran's specific medical history.  The Board finds it persuasive that the Veteran's entrance and separation examinations note several conditions experienced as a child and during his time in service, but there is no indication of hearing or ear problems from the Veteran or the medical officer.  Moreover, the Veteran's separation audiogram indicates better hearing than his entrance examination.  An improvement in the Veteran's hearing between entrance and separation weighs against a finding that military noise exposure caused the Veteran's hearing loss, or that hearing loss was present in service.  

The Veteran's complaints of post-service symptoms are found to be credible.  That is, the Veteran is considered competent to report that he notices diminished hearing acuity.  However, he lacks the medical training and expertise to determine the etiology of his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Notably, the Veteran reported an onset of hearing loss in the late 1990s / early 2000, at least 30 years after his separation from service.  Further, the medical evidence indicates the Veteran did not require hearing aids until 2009, approximately 47 years after his separation from service.  Based on the audiologist statements, this type of delayed onset in hearing loss is not due to noise exposure.  

The Board is mindful that the Veteran submitted a buddy statement from a fellow service member who served on the same crew with him and who is currently compensated by VA for hearing loss.  Importantly, each Veteran's situation is reviewed on an individual basis and compensation of another Veteran has no impact on VA's ability to compensate the Veteran in this case.  

The Veteran's service records and VA treatments records, coupled with the audiologist opinion and the Veteran's statements about the onset of his hearing problems, weigh against service connection on the basis of a medical nexus, statutory presumption, or continuity of symptomatology.  There is no medical opinion of record that supports the existence of a medical nexus.  In addition, the evidence of record does not indicate bilateral hearing loss occurred within one year of separation from service, or on a chronic, continuous basis during service and since separation from service.   Accordingly, the Board finds that service connection for bilateral hearing loss is not warranted


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


